Citation Nr: 1418193	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for the three claims now before the Board for appellate consideration.  After the Veteran asked to have the claims reconsidered in March 2010 (see VA Form 21-4138 (JF)), the Montgomery, Alabama RO confirmed and continued the three denials in an August 2010 rating decision.  The claims are now under the jurisdiction of the RO located in Detroit, Michigan.  

The issues of entitlement to service connection for bilateral hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during active military service.

2.  There is no competent evidence of record that the Veteran's skin cancer had its onset during active military service or within one year of his discharge from service, or that it is etiologically related to service, to include any presumed herbicide exposure. 






CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Compliant notice was provided to the Veteran in January 2010.  This notice informed the Veteran of the evidence needed to substantiate his claim and of his and VA's respective duties in obtaining evidence and included notice with regard to assignment of disability ratings and effective dates.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

The Board is mindful of the fact that the Veteran has not been afforded a VA examination concerning his claim for service connection for skin cancer.  As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case of McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case because the Veteran's service treatment/personnel records are absent for evidence of findings related to the Veteran's currently-claimed skin disorder, his post-service medical records are absent for evidence of symptomatology related to the claimed disorder until many years after the Veteran's separation from service, and there has been no competent and credible indication that such may be related to service.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

There is no indication that any diagnosed disorders of the skin may be related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the three service connection claims in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran in this case has such verified Vietnam service.  


The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  A presumption of service connection based on Agent Orange exposure, however, is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include skin cancer.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Analysis

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case is against the Veteran's claim seeking service connection for skin cancer.  Therefore, the claim must be denied.  38 C.F.R. § 3.102.  

The Veteran sought service connection for skin cancer in January 2010.  See VA Form 21-526.  As part of the claims form, the Veteran indicated that he had been exposed to Agent Orange, and that, essentially, as a result he developed skin cancer.


Review of the Veteran's service treatment records shows that examination reports dated in June 1964, September 1966, and October 1968 all show normal clinical evaluation of the Veteran's skin.  No other treatment record shows either complaints of, or findings pertaining to, the Veteran's skin.  The records also make no mention of the Veteran being seen for, or complaining of, excessive exposure to the sun.  

The post service medical records pertaining to the Veteran's skin are all private in nature.  An April 2009 record notes findings of 32 scattered erythematous, keratotic, somewhat ill-defined plaques consistent with actinic keratose.  These were located in various places, to include the Veteran's face, head, ears, back, and arms.  A May 2010 record notes findings of 22 scattered erythematous, keratotic, somewhat ill-defined plaques consistent with actinic keratose.  These were located in various places, to include the Veteran's face, ears, hands, and arms.  

A March 2012 letter from a private medical provider shows that he saw the Veteran for a dermatologic examination concerning a lesion on his left temple.  Actinic keratosis of the face and neck was reported, and diagnosis of early squamous cell carcinoma was provided.  

The Board acknowledges the assertions by the Veteran in support of his claim; the Veteran essentially has claimed that his skin cancer developed as a result of his military service.  He is competent to comment as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible. 

However, the contentions that the Veteran developed skin cancer as a result of his military service does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case -- whether the Veteran has skin cancer which is related to active duty -- falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); and Jandreau, at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

The Veteran is competent to state that he observed certain skin-related symptoms during or after service.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of skin cancer, as establishing the diagnosis and etiology of his currently-diagnosed actinic keratosis and early squamous cell carcinoma.  The record is simply devoid of competent credible evidence that he has a current skin-related disability related to such complaints. 

It is again observed that the claimed disorders were not present during the Veteran's military service, and were not, until 2009.  Here, the claimed disorder has not been shown by a competent medical opinion to be etiologically-related to active military service, and, the Veteran's diagnosed skin cancer is not on the list of diseases associated with herbicide exposure for purposes of the presumption.

In summary, the record contains no competent evidence linking a current diagnosis of any skin-related disorder to the Veteran's military service.  The Veteran has not claimed that he suffered from such problems in close proximity to his service separation, and the medical evidence of record does not support such a finding.  Again, the Veteran had an opportunity to supply additional medical records, and, did not.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed skin cancer, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder.  Absent such a nexus, service connection on a direct basis may not be granted.  38 C.F.R. § 3.303.

Further, as noted, as chloracne or other acneform disease consistent with chloracne was not manifest to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent (see38 C.F.R. § 3.307(a)(6)), service connection cannot here be awarded on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

There is no evidence linking the Veteran's skin cancer to his military service, other than the Veteran's own assertions that the two are related.  While he is competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The preponderance of the evidence is against this claim.  Therefore the benefit-of-the-doubt doctrine does not apply; the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for skin cancer is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus because they were incurred as a result of his service.  He has specifically asserted that his now present hearing loss is due to acoustic trauma experienced during his military service (i.e., artillery fire).  See May 2010 VA audio examination report.  Also at that time the Veteran provided a history of working in a General Motors assembly plant for less than 30 years, and thereafter working as a part-time driver for about seven or eight years.  He also reported hunting very often.  Id.  

The examiner in May 2010 noted that hearing loss, as defined by VA (see 38 C.F.R. § 3.385), was present.  Bilateral sensorineural hearing loss was diagnosed.  Tinnitus was also present, and the examiner commented that it was as likely as not a symptom of the Veteran's hearing loss.  In supplying opinions as to the etiology of the Veteran's hearing loss and tinnitus, the examining audiologist opined that neither were caused by in-service noise exposure.  Concerning the hearing loss, as rationale for the supplied opinion, the audiologist noted that as the Veteran had right ear high frequency loss at 3000 and 4000 Hertz (Hz) at his 1966 service entry examination, the loss was present prior to his entering onto active duty.  As for the rationale for the supplied opinion regarding the tinnitus, the examiner commented that the Veteran first noted having tinnitus between 10 to 20 years earlier, which would be too far removed from his service time to be related.  

The Veteran was afforded another VA audio examination in February 2013; this examination was conducted by a different audiologist than who conducted the earlier one in May 2010.  As in May 2010, bilateral sensorienural hearing loss was diagnosed.  This audiologist opined that the Veteran's hearing loss was not as least as likely as not caused by or the result of an in-service event.  Unlike in May 2010, the Veteran is not shown to have supplied this examiner with a history as it pertains to his noise exposure dating back to his active military service and thereafter.  As rationale for his supplied opinion, the examiner commented that the Veteran's hearing acuity was within normal limits in June 1964 (induction) and November 1968 (separation).  The Board points out at this juncture that the 1964 examination was conducted in the course of a pre-induction examination; the Veteran's active military service began in November 1966.  The examiner also commented that audio examination findings from November 1966 did reveal hearing loss in the left ear, but as the final examination did not, this factual scenario essentially prohibited service connection for hearing loss being granted.  Again, to this, the Veteran is shown to have had some hearing loss in his right ear in 1966, and not his left.  The examiner also noted that as right ear hearing loss was presently worse than in the Veteran's left ear, this finding suggested that the 1966 audio findings were "possible unreliable."  This comment, like the others, is not portraying the facts of this case accurately.  This audiologist also, unlike the examiner in May 2010, commented that the Veteran did not have hearing loss which existed prior to the service.  As rationale for this opinion, the examiner noted the within normal findings found as part of the 1964 audio examination.  Again, this examination took place more than two years before the Veteran entered active military service, and there was another examination conducted at the actual time of entrance into active duty in November 1966.  

Concerning the tinnitus claim now pending, the examiner in February 2013 commented that the tinnitus was at least as likely as not a symptom associated with the hearing loss.  The examiner also opined that it was less likely than not that the tinnitus was caused by or the result of military noise exposure.  As rationale for this supplied opinion, the examiner relied on the fact that that the Veteran supplied a date of onset for his tinnitus "many years" after his military separation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA audio examinations conducted in May 2010 and February 2013 -- for the above-stated reasons -- are inadequate.  Thus, a remand is required for a new examination that includes consideration of the Veteran's credibly reported history of in service acoustic trauma - he is shown to have confirmed service in Vietnam for a period of one year, during which time he served in an Army artillery capacity.  

The Board also observes that consideration of private audiometric findings, associated with the Veteran's claims folder, need be undertaken when the Veteran is afforded the above-referenced VA audio examination.  Significantly, while in the course of the Veteran's October 1968 service separation examination no hearing loss (as defined in 38 C.F.R. § 3.385) was shown to be present, a private audiometric report dated in November 1968 (about 6 weeks later) showed the presence of right ear hearing loss as defined in 38 C.F.R. § 3.385.  These private audio findings, together with other such findings associated with the Veteran's claims folder, to include those dated in February 1974 and February 1982, should be considered by the VA audiologist who conducts the examination, to be ordered below.  

The Board further notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

In this case, the VA examiner in February 2013 essentially found that the current bilateral hearing loss was not related to service, at least in part, because the Veteran's hearing was within normal limits at the time of his 1968 service separation.  The examiner also, as to the claimed tinnitus disorder, based her finding of no relationship to in-service military noise exposure to the fact that the Veteran reported its onset several years after service.

As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  

Based on the foregoing, the Board finds that these matters should be remanded and that, upon remand, the RO should send the claims file, to include a copy of this remand, to a VA audiologist - who has not yet examined the Veteran -- for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley.  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his bilateral hearing loss.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for a VA audio examination (to be conducted by an audiologist who has yet to examine the Veteran) to determine the current nature and likely etiology of the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  All indicated tests and studies should be performed.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hearing loss is related to service, to include the Veteran's in-service noise exposure?  If the examiner concludes that hearing loss was present on entrance into service, the examiner should give an opinion as to whether it was aggravated during service.

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed tinnitus is related to service?  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus.

The examiner should consider all relevant evidence in the claims file, to include the pre-service examination in June 1964, the entrance examination in September 1966, the separation examination in October 1968, and the private examination conducted in November 1968 immediately after service.  The examiner should be advised that acoustic trauma has been conceded based on exposure to noise from artillery.  

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, at 159.  

2.  The RO/AMC should notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable. 

3. The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


